DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 1/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 12-17 and 19 have been amended.
Claims 9-11 have been cancelled.
Claim 1-8, 12-17 and 19  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejection is herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 112
112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Rejections
New Matter 
Claims 1-8, 12-17 and 19 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
Claims 1, 6 and 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Applicant’s specification at paragraph 0055] recites “drug supply information can include… dispensing kits info, etc.” However, specification is silent as to “dispensing, according to the configured RTSM system, the drug kits of the subject drug of the clinical trial study to the patients in the treatment arm.”  
By virtue of their dependence from Claims 1, 6 and 12, this basis of rejection also applies to dependent claims 2-5, 7-8, 13-17 and 19.
Lack of Written Description
Claims 1-8, 12-17 and 19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
For computer-implemented functional claims, the determination of the sufficiency of the disclosure under 35 U.S.C. 112(a) requires in inquiry into whether the specification provides disclosure of the computer and algorithm that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP 2161.01(l).
Applicant’s specification at paragraph 0055] recites “drug supply information can include… dispensing kits info, etc.” However, there is no disclosure of the algorithm that describes how a processor,  perform(s) the “dispensing, according to the configured RTSM system, the drug kits of the subject drug of the clinical trial study to the patients in the treatment arm” step(s) of claim(s) 1, 6 and 12.
By virtue of their dependence from Claims 1, 6 and 12, this basis of rejection also applies to dependent claims 2-5, 7-8, 13-17 and 19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0003]) that randomizing patients and correctly supplying treatments are crucial to clinical trials. So a need exists to organize these human interactions by generating, programming and configuring RTSM systems using the steps of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc.  Applicant’s method generates, programs and configures RTSM systems and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1-8, 12-17 and 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 6 and 12 is/are directed to the abstract idea of “generating, programming and configuring RTSM systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 12-17 and 19 recite an abstract idea.
Claim(s) 1, 6 and 12 is/are directed to the abstract idea of “generating, programming and configuring RTSM systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-8, 12-17 and 19 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method for performing the steps “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc., that is “generating, programming and configuring RTSM systems,” etc. The limitation of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc. is a process, that under its broadest Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-8, 12-17 and 19 recite an abstract idea. 
The claim(s) recite(s), in part, a method for performing the steps of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc., that is “generating, programming and configuring RTSM systems,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-8, 12-17 and 19 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. user interfaces, memories, networks, displays, processors  (Applicant’s Specification [0081], [0086]-[0088]), etc.) to perform steps of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc. do not add a meaningful limitation to the abstract idea 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. user interfaces, memories, networks, displays, processors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. user interfaces, memories, networks, displays, processors). At paragraph(s) [0081], [0086]-[0088], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “user interfaces, memories, networks, displays, processors,” etc. to perform the functions of “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients,” etc. The recited “user interfaces, memories, networks, displays, processors,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds 
Dependent Claims
Dependent claim(s) 2-5, 7-8, 13-17 and 19 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-5, 7-8, 13-17 and 19 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-5, 7-8, 13-17 and 19 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-5, 7-8, 13-17 and 19 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 6 and 12.

Response to Arguments
Applicant’s arguments filed 1/12/2021 with respect to claims 1-8, 12-17 and 19 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 1/12/2021.
Applicant’s arguments filed on 1/12/2021 with respect to claims 1-8, 12-17 and 19 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (A), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
With respect to arguments (A), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 10/7/2020 and incorporated herein. Applicant’s argument is/are not persuasive.
Applicant Admission 
Applicant discloses in Applicant’s 1/12/2021 Remarks that “the instant specification does not include ipsis verbis support for” the limitation “dispensing, according to the configured RTSM system, the drug kits of the subject drug of the clinical trial study to the patients in the treatment arm.” Examiner agrees. Hence, Applicant’s argument is not persuasive.
Applicant has argued that Applicant’s Specification does support  “pre-seeding” of sites with appropriate drugs (for dispensing). However, the Specification is silent as to how “pre-seeding” is achieved or what elements perform the recited “pre-seeding.” 
Applicant’s Specification does disclose a Resupply and Forecasting Module 260, however, the extent of resupplying appears to be limited to shipment request and resupply algorithm calculations (Applicant’s Specification, [0067], [0070]) and determining and adjusting the parameters of a resupply algorithm (Applicant’s Specification, [0059]-[0060], [0071]-[0074]). Hence, Examiner continues to conclude that Applicant’s claimed invention is directed to the abstract idea of “generating, programming and configuring RTSM systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]). Applicant’s argument is not persuasive.
Vanda/Classen
Further, in Vanda the claims were directed to a specific method of treatment for specific patients using a specific compound at specific doses to achieve a specific outcome. More specifically claim 1 of Vanda recites, “administering specific dose ranges of iloperidone depending on the patient’s CYP2D6 genotype.” In contrast, Applicant’s claims “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, analyzing each plurality of sections, building clinical trials studies, configuring systems, randomly assigning patients” and these limitations are directed to generating, programming and configuring RTSM systems. And therefore it is not clear that Applicant’s claimed “receiving and editing specifications, checking and improving quality of specifications, presenting specifications, providing feedback, interpreting specifications, receiving specifications at a master interpreter, dividing specifications into a plurality of sections, a set of specific treatments. Applicant’s claims and Specification seem to support at most a re-order module 263 to place orders to replenish inventory (Applicant’s Specification, [0069]-[0070]), an information extractor used to define patient kit types (Applicant’s Specification, [0053]), data structures to store data related to patient kits (Applicant’s Specification, [0058]), and/or “pre-seeding” of sites with appropriate drugs (for dispensing) (Applicant’s Specification, [0059]) without actually reciting the active delivery of kits. 
Applicant discloses in Applicant’s 1/12/2021 Remarks that “the instant specification does not include ipsis verbis support for” the limitation “dispensing, according to the configured RTSM system, the drug kits of the subject drug of the clinical trial study to the patients in the treatment arm.” Examiner agrees. Hence, Applicant’s argument is not persuasive.
Similarly, Classen teaches in Claim 1 of the ‘739 patent, “immunizing said subject according to a subject immunization schedule,” and the claims in Classen were found to be “directed to a specific, tangible application,” that is “a method of lowering the risk of chronic immune-mediated disorder, including the physical step of immunization on the determined schedule.” Applicant’s argument is not persuasive.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Kahn et al. (US 2003/0065669) disclose timeline forecasting for clinical trials.
Young et al. (US 2011/0307267) disclose distributed randomization and supply management in clinical trials.
Cui et al. (Reference U) disclose design and implementation of clinical system trial collaboration and management system.





Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626